Citation Nr: 1426751	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to residuals of multiple fragment wounds to the abdomen, to include a small bowel perforation, a small bowel resection, and with a retained metal fragment against the abdominal aorta at the level of the L4 vertebral body, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969.  He is the recipient of the Purple Heart. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   

In April 2010, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript has been associated with the record.  

This issue was previously remanded in October 2009, September 2010, and July 2013 for further development.  Additionally, in April 2014, an expert opinion from the Veterans Health Administration (VHA) was obtained.  The case has now been returned to the Board for appellate review. 

In March 2014, the Veteran submitted a claim of entitlement to a rating in excess of 30 percent for a fragment wound to the abdomen; however, such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.     

FINDING OF FACT

Resolving all doubt in favor of the Veteran, erectile dysfunction is proximately due to his service-connected residuals of multiple fragment wounds to the abdomen and PTSD.


CONCLUSION OF LAW

The criteria for a grant of service connection for erectile dysfunction have been met, as secondary to the service-connected residuals of multiple fragment wounds to the abdomen and PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for erectile dysfunction herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Veteran asserts that his erectile dysfunction is caused or aggravated by his service-connected disabilities of residuals of multiple fragment wounds to the abdomen and PTSD, to include medications taken for these disabilities.  Specifically, in an October 2010 statement, the Veteran indicated that he had been told by his VA doctor that his erectile dysfunction could be caused by the medication he took for his abdominal injury.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently service-connected for fragment wounds to the abdomen, to include a small bowel perforation, a small bowel resection, and with a retained metal fragment against the abdominal aorta at the level of L4 vertebral body; PTSD; postoperative scar, exploratory laparotomy and bowel resection; shrapnel in the  back; and postoperative ventral hernia.  

Service treatment records, including the Veteran's November 1969 service examination prior to discharge, are silent with respect to any complaints of or findings of erectile dysfunction.  

The Veteran was initially afforded a VA examination in December 2010 to address this matter.  The examiner determined that the Veteran's erectile dysfunction was less likely as not caused by or a result of injury received during military or caused by or aggravated by his service-connected residuals of multiple fragment wounds or by medication prescribed for this condition.  The examiner rationalized that the Veteran did not have erectile dysfunction until 1992 to 1993, which was 23 years following his injury.  After reviewing the medical literature, the examiner determined that his erectile dysfunction would have occurred immediately if it was due to the injury in Vietnam.  Moreover, as the pelvis was not injured, there was no nexus between the Veteran's service-connected injury and onset of erectile dysfunction.  

However, while the examiner provided a rationale for why the Veteran's erectile dysfunction was not directly related to the abdominal injury, the examiner failed to offer a detailed rationale as to why the Veteran's medications prescribed for his service-connected stomach injury did not cause or aggravate his erectile dysfunction.  Moreover, the examiner cited to certain medical evidence indicating that there could be psychological problems causing erectile dysfunction as well as medications.  As such, given the lack of rationale provided with respect to the Veteran's pain medications and the examiner's indication that psychological problems could cause erectile dysfunction, the Board remanded the case to afford the Veteran another VA examination with an opinion to address these matters.       
  
The Veteran was afforded another VA examination in August 2013.  After examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's erectile dysfunction was less likely than not proximately due to or aggravated by his service-connected PTSD because the Veteran's erectile dysfunction predated the diagnosis of PTSD by many years so there was no temporal nexus.  Moreover, the erectile dysfunction was not aggravated by the PTSD because medication was not prescribed until 2009.  The examiner again noted that erectile dysfunction predated the onset of medical treatment for PTSD and the physical condition was stable and unchanged prior to that date.  

Unfortunately, the August 2013 examiner's opinion is also insufficient because he failed to address whether the Veteran's erectile dysfunction was proximately due to or aggravated by the pain medications taken for his service-connected abdominal injury.  Moreover, in an October 2013 brief, the Veteran's representative asserted that there was a possibility that the Veteran suffered from PTSD symptoms that attributed to his erectile dysfunction prior to his actual diagnosis.  Accordingly, the Board determined that another medical opinion was necessary and referred the case for an expert opinion from the VHA in accordance with VHA Directive 1602-01.  

An expert medical opinion was prepared in April 2014 by a VA attending urologist.  The examiner summarized the Veteran's medical history, including his medications.  He observed that the Veteran reported that his erectile dysfunction began in 1992.  The examiner observed that the Veteran had multiple risk factors for erectile dysfunction, including dyslipidemia, medications (hctz, hydrocodone), sleep apnea, history of nicotine use and depression.  Significantly, he observed that, although the Veteran was not diagnosed with PTSD until 2009, the records suggested depressive symptoms (which may have been symptoms of PTSD as early as 1991, predating the Veteran's erectile dysfunction).  It was also observed that the Veteran appeared to be on chronic narcotic medications related to his original injury in service.  Although it was not known how frequently or long he had been on these medications, the examiner noted that chronic narcotics may effect erections both via central nervous system depression as well as causing hypogonadism, for which there was no evidence that the Veteran had been tested.  

The examiner opined that there was no evidence that the original shrapnel injury, per se, had a greater than 50 percent probability of causing erectile dysfunction as there was no evidence of neurologic disease, and none of the shrapnel sites seemed to be in areas that would cause pelvic vascular compromise.  However, given that the Veteran may have been on narcotic medication during the period prior to 1992 and chronic narcotic medication can cause erectile dysfunction, there was a greater than 50 percent likelihood that erectile dysfunction was caused or aggravated by at least one of the medications taken for his service-related disabilities.  
  
After considering the totality of the evidence, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection for erectile dysfunction is warranted.  Given the lack of any findings of erectile dysfunction in service and the VHA examiner's opinion that this disability was not directly related to the injury in service to the abdomen, there is no basis for awarding service connection on a direct basis.  However, the VHA examiner clearly attributed the erectile dysfunction to medications taken for the Veteran's service-connected disabilities and offered a detailed rationale for such opinion.  In light of this opinion and when resolving the benefit of the doubt in favor of the Veteran, service connection is warranted for erectile dysfunction as secondary to the service-connected residuals of multiple fragment wounds to the abdomen and PTSD.  In reaching this conclusion, the Board finds that the evidence is in at least a state of equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction, as secondary to service-connected residuals of multiple fragment wounds to the abdomen and PTSD, is granted.	



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


